Case 19-20368     Doc 9     Filed 09/06/19       Entered 09/06/19 14:13:37      Desc Main
                               Document          Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE

   In Re: 19-20368-PGC                            )   Chapter 7 Proceeding
                                                  )
   Paul G Lacombe                                 )
         Debtor
                                                  )
                                                  )
   Federal National Mortgage Association          )
         Movant
                                                  )
                                                  )
   vs.                                            )
                                                  )
   Paul G Lacombe                                 )
   and Anthony J. Manhart, Trustee                )
         Respondent
                                                  )   September 6, 2019


                       MOTION FOR RELIEF FROM AUTOMATIC STAY
                                  (REAL PROPERTY)

          Federal National Mortgage Association (“Movant”) hereby moves this Court, pursuant to

   11 U.S.C. § 362, for relief from the automatic stay with respect to certain real property of the

   Debtor(s) having an address of 4 Alec Street, Lewiston, ME (the “Property”). In further support

   of this Motion, Movant respectfully states:

          1.      A petition under Chapter 7 of the United States Bankruptcy Code was filed with

   respect to the Debtor(s) on July 23, 2019.
Case 19-20368     Doc 9    Filed 09/06/19     Entered 09/06/19 14:13:37        Desc Main
                              Document        Page 2 of 5




          2.      The Debtor(s) has executed and delivered or is/are otherwise obligated with

   respect to that certain promissory note in the original principal amount of $179,587.00 (the

   “Note”). A copy of the Note is attached hereto as Exhibit A. Movant is an entity entitled to

   enforce the Note and the Mortgage (defined below).

          3.      Pursuant to that certain Mortgage (the “Mortgage”), all obligations (collectively,

   the “Obligations”) of the Debtor(s) under and with respect to the Note and the Mortgage are

   secured by the Property. A copy of the Mortgage is attached hereto as Exhibit B.

          4.      Bayview Loan Servicing, LLC is the servicer for Federal National Mortgage

   Association.

          5.      Said Mortgage was assigned to the Movant by virtue of an assignment of

   mortgage. A copy of the assignment(s) is attached hereto as Exhibit C.

          6.      The Debtor(s) statement of intention indicates the Property is to be surrendered.

          7.      As of July 29, 2019, the approximate outstanding amount of the Obligations less

   any partial payments or suspense balance is $191,175.98.

          8.      As of July 29, 2019, the Debtor(s) has failed to make payments in an aggregate

   amount sufficient to satisfy in full the payment contractually due under the Note on December 1,

   2017 or any full payment contractually due under the Note thereafter.
Case 19-20368      Doc 9     Filed 09/06/19     Entered 09/06/19 14:13:37        Desc Main
                                Document        Page 3 of 5




          9.       As of July 29, 2019 accrued interest due is approximately $14,224.93. The next

   scheduled payment due is in the amount of $1,375.75. The total pre-petition payment arrearage

   of $27,546.84 is broken down as follows: 6 payments in the amount of $1,375.75; 8

   payments each in the amount of $1,374.99, and 6 payments each in the amount of $1,382.07.

   The total payment arrearage to date is $27,546.84, plus late charges of $522.72, inspection fees

   of $211.00, and foreclosure legal fees and costs in the approximate amount of $3,258.78.

   Accrued interest as of the date of the petition was approximately $14,113.16.

          10.      The estimated market value of the Property is $170,900.00. The basis for such

   valuation is Debtor’s Schedule A.

          11.      Upon information and belief, the encumbrances on the Property listed in the

   Schedules including but not limited to the encumbrances granted to Movant, listed in order of

   priority are: (i) Movant $191,175.98; and (ii) TD Bank, N.A. $41,400.00.

          12.      The Schedules of the Debtor(s) do not list an exemption for the Property.

          13.      Pursuant to 11 U.S.C. § 362(d)(1), cause exists for relief from the automatic stay

   for the following reasons:

                (a) Movant’s interest in the Property is not adequately protected.

          14. Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor(s) has no equity in the Property; and

   pursuant to § 362(d)(2)(B), the Property is not necessary for an effective reorganization.
Case 19-20368     Doc 9     Filed 09/06/19    Entered 09/06/19 14:13:37        Desc Main
                               Document       Page 4 of 5




          15.     The Movant also requests an order allowing Movant to assess the Debtor’s

   account with reasonable attorney’s fees and costs in connection with the preparation, filing, and

   prosecution of this Motion for Relief from Stay. Said note and mortgage identified previously

   herein contain provisions allowing the Movant to collect reasonable attorney’s fees and costs in

   connection with enforcing the note and mortgage. In the event the Debtor receives a discharge,

   such fees and costs shall be non-recourse against the Debtor unless included in a reaffirmation

   agreement.

          16.     After consultation with the Trustee and Debtor’s counsel, consent to this Motion

   could not be obtained.

          WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

   stay and granting the following:

          1.      Relief from the stay allowing Movant and any successors or assigns to proceed

   under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain

   possession of the Property.

          2.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

          3.      Allowing Movant to assess the Debtor’s account with reasonable attorney’s fees

   and costs in connection with the preparation, filing, and prosecution of this Motion for Relief

   from Stay
Case 19-20368   Doc 9    Filed 09/06/19     Entered 09/06/19 14:13:37    Desc Main
                            Document        Page 5 of 5




         4.     For such other relief as the Court deems proper.


                                      Federal National Mortgage Association


                                  By /s/ Andrew S. Cannella
                                     Andrew S. Cannella
                                     The Movant’s Attorney
                                     Bendett & McHugh, P.C.
                                     270 Farmington Avenue, Suite 171
                                     Farmington, CT 06032
                                     Phone (860) 677-2868
                                     Fax (860) 409-0626
                                     Email: BKECF@bmpc-law.com
